*461This cause came on to be heard upon the transcript of the record of the circuit court and of the court of common pleas of Cuyahoga county, and was argued by counsel and submitted to the court. And this court, without approving or passing upon the grounds stated by the circuit court for its judgment dismissing the petition in error, finds that the judgment of the court of common pleas was and is correct upon the facts shown by the record, and should, therefore, be affirmed. And the judgment of the circuit court being in effect an affirmance of the judgment of the court of common pleas, the same is affirmed by this court.
Spear, Johnson and O’Hara, JJ., concur.